Title: To Thomas Jefferson from Rodolph Vall-Travers, 5 May 1793
From: Vall-Travers, Rodolph
To: Jefferson, Thomas


Rotterdam, 5 May 1793. In hopes that his exertions on behalf of the United States, described in his letters of last year and this to the President and TJ, have been well received, he calls a new emergency to the administration’s attention. The Netherlands, which has hitherto favored North America with loans and the fruits of its West Indian colonies and plantations, will now suspend though not repeal, for the duration of the war and the benefit of “neutral, especially N. american, Vessels,” its regulations excluding all but Dutch ships from the carrying trade with its colonies, and will connive to admit such vessels to Surinam, Demerara, Essequibo, Berbice, and St. Eustatius so they can carry the products of these places to Holland and return with Dutch cargoes, subject to payment of the usual duties to West Indian agents of the directors for remission to their principals in Europe. Directors here and at Amsterdam and Middelburg will issue proper passports to all North American captains willing to participate in this temporary trade. Nicholas Foster of Baltimore, captain of the frigate Anne, built in North America and flying American colors, is the first to sail from Amsterdam; he carries a Dutch cargo for Berbice and will return from thence to Holland with cotton, sugar, coffee, and indigo. Another countryman of his will reportedly do the same. The report in English papers of the capture by an English privateer of a large North American ship bound to France with a cargo of 2,600 barrels of flour provides one more grievance among many for Pinckney and Morris, “your Ministers in England,” to protest. The government of poor France is as unstable and inhuman as ever. Its vicissitudes will be exhibited in a magic lantern now being contrived by Mr. Euler, an excellent genius and philanthropist at The Hague. Some of the lately published satirical prints enclosed may enrich his work. Throughout Europe royalists are unstinting in their efforts to prop up their tottering power. “True Liberty, like yours, requires a more diffused Light of Truth and better Manners, than the present too neglected Age will admit of.” This week he will repair to the Austrian Netherlands for a month or two to investigate prospects for a mutually beneficial commercial relationship between them and the United States. He will transmit his findings to the President when commissioned as embassy counsellor or as some other officer by the United States. Messrs. Beerenbroek & Van Dooren, his respectable friends at Amsterdam well known to Staphorst & Hubbard, will always forward TJ’s commands to him.
